PER CURIAM.
This attorney discipline proceeding is before us on complaint of The Florida Bar against Harvey I. Silverman, Silverman’s conditional guilty plea for consent judgment, and the referee’s report. We have jurisdiction. Art. V, § 15, Fla. Const. No petition for review has been filed. We accept Silverman’s guilty plea and approve the referee’s report.
The conditional guilty plea admitted Sil-verman’s conviction and judgment in federal court for the felony of obstruction of justice in violation of 18 U.S.C. § 1503 (1982). Silverman admitted that this conviction established his violation of Florida Bar Integration Rule, article XI, rule 11.-02(3) by the commission of an act contrary to honesty, justice, or good morals, and his violation of disciplinary rules 1-102(A)(3)— (6) by engaging in illegal conduct involving moral turpitude, conduct involving dishonesty, conduct prejudicial to the administration of justice, and conduct that adversely reflected on his fitness to practice law. Silverman agreed to accept disbarment and taxation of costs in this disciplinary proceeding. The referee recommended that we accept the conditional guilty plea, including the suggested discipline in case no. 66,381 and that we dismiss the other disciplinary complaint pending against Silver-man in case no. 65,474. After reviewing the facts of this case, we approve the referee’s report.
Accordingly, Harvey I. Silverman is hereby disbarred from the practice of law in the State of Florida effective immediately. Judgment for costs in the amount of $150.00 is hereby entered against Silver-man, for which let execution issue. The complaint in case no. 65,474 is hereby dismissed.
It is so ordered.
ADKINS, A.C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.